Citation Nr: 1429717	
Decision Date: 07/01/14    Archive Date: 07/10/14

DOCKET NO.  11-26 320A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Mountain Home, Tennessee


THE ISSUE

Entitlement to reimbursement for, or payment of, medical expenses incurred on March 24, 2011, at Blount Memorial Hospital in Maryville, Tennessee.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Elizabeth Jalley, Counsel


INTRODUCTION

The Veteran served on active duty from October 1991 to October 1998.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an April 2011 administrative decision of the Department of Veterans Affairs (VA) Medical Center (MC) in Mountain Home, Tennessee.

In March 2012, the Veteran testified at a personal hearing before the undersigned Veterans Law Judge.  A transcript of this hearing was prepared and associated with the claims file.


FINDINGS OF FACT

1.  The Veteran received unauthorized medical care for a service-connected low back disability at Blount Memorial Hospital on March 24, 2011.

2.  The private medical care provided on March 24, 2011, was emergent, and a VA facility was not feasibly available for care.


CONCLUSION OF LAW

The criteria for payment or reimbursement of unauthorized private medical expenses incurred on March 24, 2011 have been met.  38 U.S.C.A. § 1728 (West 2002); 38 C.F.R. § 17.120 (2013).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Public Law No. 106-475, 114 Stat. 2096 (2000), substantially amended the provisions of chapter 51 of title 38 of the United States Code, concerning the notice and assistance to be afforded to claimants in substantiating their claims.  VCAA § 3(a), 114 Stat. 2096, 2096-97 (2000) (now codified as amended at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2013)).  In light of the favorable decision herein, the Board finds that any deficiencies with respect to satisfying the notice or assistance requirements of the VCAA are moot.

II.  Medical Reimbursement

The Veteran has filed a claim for payment or reimbursement for the cost of private medical expenses incurred at Blount Memorial Hospital in Maryville, Tennessee, on March 24, 2011.  

Generally, the admission of a veteran to a non-VA hospital at VA expense must be authorized in advance.  See 38 C.F.R. § 17.54 (2013).  In Smith v. Derwinski, 2 Vet. App. 378 (1992), the Court noted that emergency medical care received from a non-VA hospital requires specific authorization pursuant to 38 C.F.R. § 17.54.  The veteran in Smith argued that his non-VA care was authorized because his VA treating physician had informed him that arrangements were made for him to be treated at a non-VA medical facility.  The Court, in rejecting that contention, observed that the advice of a doctor to go to a non-VA hospital is not the specific type of authorization of payment contemplated in the VA regulation. 

In this case, the Veteran testified at his March 2012 Board hearing that his VA physician told him to go to a nearby private hospital.  At his March 2012 Board hearing, the Veteran testified that he called Mountain Home at approximately 8:00 or 8:30 in the morning on March 24 asking the nurse "to see about the increase in medication [and] to see if [Dr. Jafer] had an appointment.  She said he had none."  He requested that she inform the doctor "that the pain's worse and the whole left side's throbbing and burning."  She informed him she would give the doctor the message and that, "a few minutes later she called back and she said that the recommendation from Dr. [Jafer] was to go to the ER."

Regardless of whether the Board were to interpret such advice as prior authorization for private medical care, the Board finds that the contemporaneous and subsequent written correspondence of record from the Mountain Home VAMC itself does not support this contention.

The Board notes that the VA's own March 24, 2011, call center log reflects that the Veteran called at 8:39 AM requesting that his doctor be given a message that the Veteran "requests reconsideration for increase in pain med dose.  Reports chronic low back/leg pain and denies new leg weakness or loss of bowel/bladder control."  He reported a pain level of 10/10 in severity and that he had last taken his narcotic two hours earlier.  He also stated that the "drive to yesterday['s] neurosurgery appt at Mt Home aggravated his back pain."  At 10:17 AM, the Veteran was called and given the message that his pain medication would be increased to four times daily.  At 1:17 PM that day, the Veteran called to request a note or letter from his primary care physician that he condones the Veteran's use of a walker.  There is no indication that the Veteran requested to be seen by a doctor for a medical emergency associated with this pain at any point on March 24, 2011, and there is no indication in the call center log that the Veteran was told to go to the nearest emergency room.  

Furthermore, the Veteran's VA physician has refused to provide a letter corroborating the Veteran's account of having been advised to go to Blount Memorial Hospital on March 24, 2011, as reflected in a March 2012 notation in the Veteran's VAMC records.

The Board thus finds that the Veteran did not obtain proper authorization for payment of the private medical expenses he incurred on March 24, 2011.

Nevertheless, under 38 U.S.C.A. § 1728 and 38 C.F.R. § 17.120, VA may reimburse veterans for unauthorized medical expenses incurred in non-VA facilities where:

(a) For veterans with service connected disabilities.  Care or services not previously authorized were rendered to a veteran in need of such care or services: (1) For an adjudicated service-connected disability; (2) For nonservice- connected disabilities associated with and held to be aggravating an adjudicated service-connected disability; (3) For any disability of a veteran who has a total disability permanent in nature resulting from a service-connected disability (does not apply outside of the States, Territories, and possessions of the United States, the District of Columbia, and the Commonwealth of Puerto Rico); (4) For any illness, injury or dental condition in the case of a veteran who is participating in a rehabilitation program under 38 U.S.C. Ch. 31 and who is medically determined to be in need of hospital care or medical services for any of the reasons enumerated in § 17.48(j); and

(b) In a medical emergency.  Care and services not previously authorized were rendered in a medical emergency of such nature that delay would have been hazardous to life or health, and

(c) When Federal facilities are unavailable.  VA or other Federal facilities were not feasibly available, and an attempt to use them beforehand or obtain prior VA authorization for the services required would not have been reasonable, sound, wise, or practicable, or treatment had been or would have been refused.

All three statutory requirements must be met before the reimbursement may be authorized.  Zimick v. West, 11 Vet. App. 45, 49 (1998); see Hayes v. Brown, 6 Vet. App. 66, 68 (1993).

The Board finds that criterion (a) is satisfied in that the disability for which the Veteran sought treatment was his service-connected multi-level degenerative disc disease with stenosis and intervertebral disc syndrome, evaluated as 40 percent disabling.  

The Board also finds criterion (c), the requirement that Federal facilities are unavailable, is satisfied.  The Board has verified the Veteran's March 2012 estimate that it would take him at least two hours to drive to the VAMC at Mountain Home/Johnson City, and that it would take approximately 10 to 15 minutes to drive to Blount Memorial Hospital.  The Board cannot find a VA medical facility that is more convenient for the Veteran to reach.  Given that a key aspect of the Veteran's complaints was that he believed his back injury was aggravated by the long car ride he had taken to the Mountain Home VAMC the day before, the Board accepts that a Federal facility was unavailable to the Veteran on March 24.

The only remaining question is whether criterion (b), the existence of a medical emergency, is met.  As noted above, this criterion requires that the private medical care was "rendered in a medical emergency of such nature that delay would have been hazardous to life or health."  

The applicable regulation, 38 C.F.R. § 17.120, describes the "medical emergency" condition as follows:

(b) In a medical emergency.  Emergency treatment not previously authorized including medical services, professional services, ambulance services, ancillary care and medication (including a short course of medication related to and necessary for the treatment of the emergency condition that is provided directly to the patient for use after the emergency condition is stabilized and the patient is discharged) was rendered in a medical emergency of such nature that a prudent layperson would have reasonably expected that delay in seeking immediate medical attention would have been hazardous to life or health.  This standard is met by an emergency medical condition manifesting itself by acute symptoms of sufficient severity (including severe pain) that a prudent layperson who possesses an average knowledge of health and medicine could reasonably expect the absence of immediate medical attention to result in placing the health of the individual in serious jeopardy, serious impairment to bodily functions, or serious dysfunction of any bodily organ or part. 

The March 24, 2011, record from Blount Memorial Hospital reflects that the Veteran was checked in for treatment at 7:54 PM.  He was assigned an acuity of "Level 3- Non-Urgent."  The Veteran's chief complaint was that he "rode for two hours yesterday to Johnson City and now I am having left lower back pain radiating down left side all the way down to toes."    He was noted to be "awake, alert and cooperative with an affect that is calm."  It was noted that he had "chronic back pain" "lower lumbar, left sided," that "flared up yesterday."  Its duration was described as "constant since yesterday" and its quality was noted to be "his usual chronic pain," but its severity was noted to have "increased tonight."  The Veteran was examined and was administered shots of Solu-Medrol Intramuscular 125 mg, Norflex Intramuscular 60 mg, and Dilaudid Intramuscular 1 mg. He was then discharged and was instructed to follow up with his physician the next day for re-evaluation and further treatment.  

As noted above, at his March 2012 Board hearing, the Veteran testified that he called the Mountain Home VAMC on the morning of March 24, 2011.  He testified that he asked for an increase in pain medication and whether his doctor had an appointment.  The nurse told the Veteran that his doctor had no appointments and offered to give the doctor a message that "the pain's worse and the whole left side's throbbing and burning."  He reported that, "a few minutes later, she called back and she said that the recommendation from [Dr. Jafer] was to go to the ER."  He called his wife at work, but she could not leave early.  He called other people, but nobody could take him to the emergency room.  When she returned home after work, nine to ten hours later, the Veteran's wife took him to Blount Memorial Hospital, where he was given a shot.  

The Veteran testified that his pain was "sharp ... constantly throbbing burning and it's constantly hurting."  He reported that the pain worsens after making the drive to and from Johnson City for physical therapy appointments.  He described the pain as being "about a 10 on the scale and it was just so severe I couldn't get comfortable, couldn't get up, couldn't walk and there's like I can't even use the left hand now to open up chests, open jars for me and bags."  He reported that, the longer he waited, the more intense the pain became.  

The Board finds that the evidence is in relative equipoise as to whether the Veteran perceived his condition to be such that "a prudent layperson would have reasonably expected that delay in seeking immediate medical attention would have been hazardous to life or health."  38 C.F.R. § 17.120(b).  The Veteran has based his belief that his pain constituted a medical emergency, in part, on his assertion that he was notified on the morning of March 24 that he should go to the nearest emergency room.  The Board finds that the Veteran's lay accounts of having been informed on the morning of March 24 that he should go to the nearest emergency room lack credibility in that they are contradicted by the VAMC's call center log from that date.  No such recommendation was given to the Veteran to seek emergency treatment immediately.  These records merely reflect that the Veteran had requested an increase in medication dosage, and that his doctor had granted this request.   

Furthermore, the Board questions the credibility of the Veteran's assertion that he was in agonizing pain of maximum severity all day but waited nine to ten hours for his wife to return home to take him to the emergency room.  While the Board finds it credible that the Veteran could not drive himself to the emergency room and that he could find no friends or family to take him, it questions whether he would have waited so long without calling the hospital and requesting that an ambulance be sent if he "could reasonably expect the absence of immediate medical attention to result in placing the health of the individual in serious jeopardy, serious impairment to bodily functions, or serious dysfunction of any bodily organ or part," as is contemplated by 38 C.F.R. § 17.120(b).  The Board further notes that the Veteran had placed an unrelated to call to the VAMC early that afternoon and did not mention his back pain.  

On the other hand, the record does indicate that the Veteran had back pain of a severity of 10 out of 10 during the daytime of March 24 and that an increase in his pain medication was approved.  Despite this increase in medication, when he sought treatment during the evening of March 24 at Blount Memorial Hospital, the Veteran reported that his pain had increased in severity that evening.  The Veteran has also described this pain as going all the way down his left side to his toes.  He was ultimately given a shot to help alleviate his symptoms.  Resolving reasonable doubt in favor of the Veteran, the Board finds that he sought private medical treatment on the evening of March 24 for severe back pain and that he believed that travelling to Mountain Home VAMC was not possible because the car trips exacerbate his back pain.  The Board finds that, resolving reasonable doubt in the Veteran's favor, the Veteran was experiencing such "severe pain ... that a prudent layperson who possesses an average knowledge of health and medicine could reasonably expect the absence of immediate medical attention to result in placing the health of the individual in serious jeopardy, serious impairment to bodily functions, or serious dysfunction of any bodily organ or part."  38 C.F.R. § 17.120(b).  The Board finds, in particular, that the nature and the severity of the pain, radiating down to his toes, would justify a lay belief that a delay in seeking treatment would result in "serious impairment to bodily functions, or serious dysfunction of any bodily organ or part."  Id.  

In sum, with consideration of all the facts of record, the Veteran meets all of the requirements for payment or reimbursement for the cost of unauthorized private medical expenses under 38 U.S.C.A. § 1728 and 38 C.F.R. § 17.120.  

Resolving all doubt in the Veteran's favor, the Board concludes that the criteria for reimbursement of unauthorized private medical expenses associated with treatment at Blount Memorial Hospital on March 24, 2011, have been met.  Accordingly, the benefit sought on appeal is granted.



ORDER

Entitlement to reimbursement for, or payment of, unauthorized medical expenses incurred on March 24, 2011, at Blount Memorial Hospital in Maryville, Tennessee, is granted.  




____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


